DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in an interview with Ronald G. Embry, Jr. on 05/26/2021.

Claims:
 	Please replace claim 12 as follows:
12.
--
(Currently Amended) The method of claim [[11, wherein a temperature of the thermal curing process is not less than 650 and not more than 850 Celsius.
--

Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed in independent claim 10, a method of forming a quantum dot material, comprising:
 	depositing a print material onto a substrate, the print material comprising: 

 		a second polymerization initiator comprising a second initiator material having a third decomposition rate during the thermal initiation process and a fourth decomposition rate during the photo-initiation process, wherein the third decomposition rate is less than the fourth decomposition rate; 
 		a vinylic monomer; 
 		a polyfunctional monomer; 
 		scattering particles; and 
 		quantum dots; and 
 	subsequently processing the deposited print material.

5.	The Applicant also disclosed substantially the same subject matter in independent claims 23 and 32.

6.	U.S. Patent publication number 6,461,419 to Wu et al. disclosed a similar invention (see abstract). Unlike in the instant application, Wu et al. are silent about “the print material comprising scattering particles; and quantum dots; a first polymerization initiator comprising a first initiator material having a first decomposition rate during a thermal initiation process and a second decomposition rate during a photo-initiation process, wherein the first decomposition rate is higher than the second decomposition rate; and a second polymerization initiator comprising a second initiator material having a third decomposition rate during the thermal initiation process and a fourth decomposition rate during the photo-initiation process, wherein the third decomposition rate is less than the fourth decomposition rate”.


7.	U.S. Patent application publication number 2017/0010398 to Ishikawa et al. also disclosed a similar invention (see abstract). Unlike in the instant application, Ishikawa et al. are also silent about “the print material comprising a first polymerization initiator comprising a first initiator material having a first decomposition rate during a thermal initiation process and a second decomposition rate during a photo-initiation process, wherein the first decomposition rate is higher than the second decomposition rate; and a second polymerization initiator comprising a second initiator material having a third decomposition rate during the thermal initiation process and a fourth decomposition rate during the photo-initiation process, wherein the third decomposition rate is less than the fourth decomposition rate”.
 	Ishikawa et al. are also silent about similar limitations in independent claims 23 and 32.

8.	U.S. Patent application publication number 2010/0076108 to Miyashita et al. also disclosed a similar invention (see abstract). Unlike in the instant application, Miyashita et al. are also silent about “the print material comprising scattering particles; and quantum dots; a first polymerization initiator comprising a first initiator material having a first decomposition rate during a thermal initiation process and a second decomposition rate during a photo-initiation process, wherein the first decomposition rate is higher than the second decomposition rate; and a second polymerization initiator comprising a second initiator material having a third decomposition rate during the thermal initiation process and a fourth decomposition rate during the photo-initiation process, wherein the third decomposition rate is less than the fourth decomposition rate”.
 	Miyashita et al. are also silent about similar limitations in independent claims 23 and 32.



10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578.  The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
12.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/YAOVI M AMEH/Primary Examiner, Art Unit 2853